Name: 93/194/ECSC: Commission Decision of 24 February 1993 ruling on the granting of aid by Belgium to the coal industry in 1993 (Only the Dutch and French texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: coal and mining industries;  business organisation;  social protection;  industrial structures and policy;  economic policy
 Date Published: 1993-04-06

 Avis juridique important|31993D019493/194/ECSC: Commission Decision of 24 February 1993 ruling on the granting of aid by Belgium to the coal industry in 1993 (Only the Dutch and French texts are authentic) Official Journal L 085 , 06/04/1993 P. 0026 - 0027COMMISSION DECISION of 24 February 1993 ruling on the granting of aid by Belgium to the coal industry in 1993 (Only the Dutch and French texts are authentic)(93/194/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2064/86/ECSC of 30 June 1986 establishing Community rules for State aid to the coal industry (1), Whereas: I In its letters of 9 October and 13 November 1992 the Belgian Government informed the Commission, pursuant to Article 9 (2) of Decision No 2064/86/ECSC, of the financial measures it intends to take to support the coal industry in 1993. Pursuant to the abovementioned Decision, the Commission must give a ruling on the following financial aid schemes: - aid totalling Bfrs 14 100 000 to cover expenses relating to the system of supplementary holiday for underground workers, - aid totalling Bfrs 214 000 000 to finance social benefit schemes in the coal industry, corresponding to the difference between actual and normal social charges. In its letter of 9 October 1992 the Belgian Government informed the Commisison that, with effect from the 1993 calendar year, it would refrain from granting to the coal industry aid of any form except, provisionally, for aid to cover the social costs arising from closure. The measures which the Belgian Government intends to take to support the coal industry in 1993 comply with the provisions of Article 1 (1) of Decision No 2064/86/ECSC. The Commission must therefore give a ruling, pursuant to Article 10 of the Decision, as to whether they comply with the objectives and criteria set out in that Decision and whether they are compatible with the proper functioning of the common market. II Since 1987 the Belgian coal industry has been undergoing restructuring made necessary by the fact that production capacity was not economically viable; implementation of a multiannual restructuring plan led to the ending of all coal production in Belgium on 30 September 1992. The Belgian Government confirmed this definitive shutdown in its letter of 9 October 1992. The financial aid schemes planned are intended to cover the social charges arising from the pit closures, particularly underground work on safety and environmental protection. The information contained in the notification from the Belgian Government regarding the financing of the social benefit scheme in the coal industry reveals that the aid which the Belgian Governement proposes to grant brings the ratio between the burden per mineworker in employment and the benefits per person in receipt of benefit below the corresponding ratio in other industries. This difference will amount to Bfrs 214 000 000 in 1993. Consequently, the limits specified in Article 7 are exceeded. This excess aid must be considered an inherited liability. Pursuant to Article 8 of Decision No 2064/86/EEC, the aid may be considered compatible with the common market provided that it does not exceed the costs incurred. The information submitted by the Belgian Government made it possible to verify compliance with this condition. The aid to cover expenditure relating to the system of supplementary holiday for underground workers is to be considered an inherited liability subject to compliance with the conditions laid down in Article 8 of the Decision. The Commission verified the information submitted by the belgian Government and ascertained that the aid will not exceed the expected costs. Since these measures are connected with the restructuring programme, the aid planned by the Belgian Government complies with the provisions, objectives and criteria for implementation of Decision No 2064/86/ECSC. III The aid covered by this Decision is therefore compatible with the proper functioning of the common market, HAS ADOPTED THIS DECISION: Article 1 The Belgian Government is hereby authorized to grand aid totalling Bfrs 228 100 000 to the Belgian coal industry for the 1993 calendar year. The total amount shall be made up of the following aid: - aid to cover expenses relating to the system of supplementary holiday for underground workers, not exceeding Bfrs 14 100 000, - aid to finance social benefit schemes in the coal industry, not exceeding Bfrs 214 000 000. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 24 February 1993. For the Commission Abel MATUTES Member of the Commission